Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant's election with traverse of Group I, claims 1-5 and 7-9 in the reply filed on June 29, 2022 is acknowledged.  The traversal is on the ground(s) that the claims were not interpreted in light of the description when asserting the lack of unity.  This is not found persuasive because Applicant’s assertion is not correct—in fact the examiner did consider the claims in light of the disclosure in the specification when preparing the unity of invention requirement.  Applicant further traverses on the grounds that there is a technical relationship involving the same technical feature between the elected group and the nonelected group of claims.  This is not found persuasive because, as indicated in the requirement, that common technical feature is not novel and therefore is not considered to be a “special technical feature”.
The requirement is still deemed proper and is therefore made FINAL.

			          Claim Interpretation
The phrase “for an exothermic composition” recited in instant claim 1 is considered to define nothing more than an intended use of the powder recited in this claim, i.e. an exothermic composition is not required in a material according to this claim.

      Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Line 3 of this claim recites a “large” number of fibrous matters.  This denotes a relative term that does not appear to have any particular meaning in the art.  Nor does the present specification define this term such that one of skill in the art, having read the specification and claims, would be able to distinguish a composition within the scope of this claim from one outside that scope.  Therefore the claim is considered indefinite.

		      Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grebe et al. (U.S. Patent 3,975,186).
Grebe discloses numerous specific examples of iron powders having a bulk density within the presently claimed range.  The term “for an exothermic composition” is considered to be nothing more than intended use of the claimed powder; because the prior art powder is identical to that claimed, it is considered to be susceptible to the same uses as the material of the invention.  Thus, the disclosure of Grebe et al. is held to anticipate the claimed invention.

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 04-293989 (and its translation) in view of Grebe et al.
JP ‘989 discloses an exothermic composition comprising an iron powder with an average particle diameter of 65 micrometers, activated carbon, NaCl, and water; see para. [0016] of the translation of JP ‘989. This is formed into what the prior art terms an “exothermic matter agent”, considered equivalent to the “exothermic body” of instant claim 9.
JP ‘989 discloses an “umbrella density” of what appears to be some subset of that composition, but does not specify the bulk density of the iron powder in that composition.  Grebe indicates it was known in the art, at the time of filing of the present invention, to produce iron powders having a bulk density as presently claimed; see the examples of Grebe.  Based on this disclosure of Grebe et al., it would have been obvious for one of ordinary skill in the art to employ an iron powder having a bulk density as claimed when forming the exothermic compositions of JP 04-293989.

Claims 2, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-254101 (and its translation as provided by Applicant) in view of Grebe et al.
JP ‘101 discloses heat generating (i.e. “exothermic”) compositions including an iron powder, activated carbon, water and sodium chloride; see para. [0022-0023] of the translation of JP ‘101.  In the Tables of JP ‘101, the surface area of the iron powder is 210 m2/kg (0.21 m2/g), in accord with instant claim 5.  JP ‘101 forms this into a “body warmer heat generating material”, considered equivalent to the “exothermic body” of instant claim 9.
The density of the iron powder used by JP ‘101 is higher than that presently claimed, i.e. para. [0020] of the translation states that the density is preferably at least 1.5 Mg/m3 (1.5 g/cm3), which is outside the claimed range.  However, JP ‘101 indicates that the reason for this preference is that if the density is less than 1.5, the bulk (presumably referring to the overall size) increases and therefore the size of a computer employing the prior art composition cannot be reduced.  If one were to use the JP ‘101 composition for an application in which size is not as critical, such as a body warmer as discussed in para. [0007] of that reference, then a lower density would be suitable.  Grebe indicates the conventionality in the art of iron powders having such a lower density, i.e. having bulk density values within the presently claimed range.  Given this disclosure of Grebe et al., it would have been obvious for one of ordinary skill in the art to modify the compositions disclosed by JP 2001-254101 by employing iron powders having lower bulk density values.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 04-293989 or JP 2001-254101, either of which in view of Grebe et al.
The combination of either JP ‘989 or ‘101 with Grebe et al. suggests a composition as defined in instant claim 2, as indicated in items 9 and 10 supra.  With respect to claim 4, at least examples 3 and 5 of Grebe denote specific examples of prior art iron powder having a percentage of metallic iron as presently claimed.  With respect to claim 8, Grebe indicates that the iron powder disclosed in that reference is made of elongated, fiber-like particles; see Grebe col. 2, ll. 64-65.  This is considered sufficient to meet the claimed limitation of a surface layer of the powder is constituted by a “large” number of fibrous matters (see also the rejection of this claim under 35 USC 112 supra).  
Therefore, for the reasons as indicated in items 9 and 10 supra, the combination of either JP 04-293989 or JP 2001-254101 with that of Grebe et al. would have suggested a composition as claimed to one of ordinary skill in the art.

			Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The powder of Grebe is substantially free of pores, i.e. Grebe specifically teaches away from an invention as defined in claim 7.

  Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.

							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	July 27, 2022